Title: 1770. August 22. Wednesday.
From: Adams, John
To: 


       Rode to Cambridge in Company with Coll. Severn Ayers Eyre and Mr. Hewitt from Virginia, Mr. Bull and Mr. Trapier from South Carolina, Messrs. Cushing, Hancock, Adams, Thorn. Brattle, Dr. Cooper and Wm. Cooper. Mr. Professor Winthrop shewed Us the Colledge, the Hall, Chappell, Phylosophy Room, Apparatus, Library and Musaeum. We all dined at Stedmans, and had a very agreable Day. The Virginia Gentlemen are very full, and zealous in the Cause of American Liberty. Coll. Ayers is an intimate Friend of Mr. Patrick Henry, the first Mover of the Virginia Resolves in 1765, and is himself a Gentleman of great fortune, and of great Figure and Influence in the House of Burgesses. Both He and Mr. Hewit were bred at the Virginia Colledge, and appear to be Men of Genius and Learning. Ayers informed me that in the Reign of Charles 2d. an Act was sent over, from England, with an Instruction to the Governor, and he procured the Assembly to pass it granting a Duty of 2s. an Hogshead upon all Tobacco exported from the Colony, to his Majesty forever. This Duty amounts now to a Revenue of £5000 sterling a Year, which is given part to the Governor, part to the Judges &c. to the Amount of about £4000, and what becomes of the other 1000 is unknown. The Consequence of this is that the Governor calls an Assembly when he pleases, and that is only once in two Years.
       These Gentlemen are all Valetudinarians and are taking the Northern Tour for their Health.
      